Per Curiam:
This is an application to the court to recall the mandate issued at this terra in the case of the State of Florida v. S. Peter Horne and to permit the filing of a petition for rehearing. The judgment of this court was entered November 27, 1906, and upon mature consideration we determined that the mandate should not await Hie thirty days usual in ordinary cases, but by reason of its exceptional character it was best that the mandate issue forthwith, and it was so ordered. Within the thirty days a petition for rehearing was presented to the Clerk, but the filing was refused upon the sole ground that the mandate had gone down.
There is no suggestion of mistake or imposition upon the court and under the circumstances our power to recall the mandate may be questioned. ,Out of abundant caution, however, we have examined the petition presented to the .Clerk, and find nothing suggested therein which was not duly and deliberately passed upon by us, and nothing upon which we would have felt called upon to grant the rehearing had the mandate not issued.
The application is denied.
All concur.